DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mailander US 2843363 (hereinafter Mailander) in view of Masters US 7464735 (hereinafter Masters) in view of Evangelista US 2013/0104494 (hereinafter Evangelista) in view of Fedewa US 2005/0056735 (hereinafter Fedewa).

    PNG
    media_image1.png
    390
    754
    media_image1.png
    Greyscale

Re. Cl. 1, Mailander discloses: A support bracket (Fig. 1) for a hanger assembly that supports one or more non-structural components (A, Fig. 1) in a building, the support bracket comprising: a web (formed by 3 and 3a when aligned and welded together at S, Fig. 1-4) having opposite upper and lower edge margins (margins where 1 and 1a extends, Fig. 1), opposite left and right edge margins (left and right ends, Fig. 1), and a length extending between the left and right edge margins (see Fig. 1), the web defining at least one non-structural component opening (created by 4 and 4a, Fig. 1-4) configured to receive and support one of the non- structural components (see Fig. 1), the at least one non-structural component opening having a closed shape (see Fig. 1 and 3, closed curricular shape to accommodate A when assembled); a first flange (1, Fig. 2) extending from the upper edge margin of the web in a first direction (see Fig. 2) and configured to be attached to at least one support rod (via 2, Fig. 4); and a second flange (1a, Fig. 2) extending from the lower edge margin of the web in a second direction opposite the first direction (see Fig. 2), wherein the first flange defines first and second openings (see Fig. 2, different openings 2).
Re. Cl. 10, Mailander discloses: the at least one non-structural component opening includes a plurality of non-structural component openings spaced apart from one another along the web (see Fig. 1).
Re. Cl. 11, Mailander discloses: the plurality of non-structural component openings have the same shape and size (see Fig. 1-4).
Re. Cls. 1 and 22 Mailander does not disclose wherein the left and right edge margins of the web define partial openings, each of the partial openings having an open shape that is a segment of the closed shape of the at least one non-structural component opening, wherein each of the first openings has an area less than each of the second openings, wherein a first set of adjacent first openings includes a plurality of successive first openings adjacent another along a length of the first flange, wherein a second set of adjacent first openings includes a plurality of successive first openings adjacent one another along the length of the first flange, wherein at least one of the second openings is disposed between the first and second sets of adjacent openings along the length of the first flange (Cl. 1) or the first openings in each of the first and second set of adjacent first openings are spaced apart equidistantly from one another by a first distance, wherein the second openings are spaced apart from an adjacent one of the first openings by a second distance that is greater than the first distance (Cl. 22).  Masters discloses a support bracket (Fig. 2) for supporting non-structural components (see Fig. 4) which includes a web (205, Fig. 2) that includes at least one non-structural opening (107, Fig. 2) and wherein the left and right edge margins of the web define partial openings (see 107s, Fig. 2), each of the partial openings having an open shape that is a segment of the closed shape of the at least one non-structural component opening (see Fig. 2, Col. 4 Lines 55-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mailander device to have its left and right edge margins include the partial openings as disclosed by Masters since Masters states that such a modification enables adjacent sections to be properly oriented and arranged with respect to one another to provide a support structure (Col. 4, Lines 55-59).  The proposed modification would increase the usability of the device by enabling multiple devices to be used in a neighboring fashion thereby enabling a larger number of non-structural components to be supported.
Re. Cl. 1, Mailander discloses that the openings (2, Fig. 4) are used to attach to the device to rafters or studding (Col. 2, Lines 40-42) but the combination of Mailander in view of Masters does not disclose wherein each of the first openings has an area less than each of the second openings, wherein a first set of adjacent first openings includes a plurality of successive first openings adjacent another along a length of the first flange, wherein a second set of adjacent first openings includes a plurality of successive first openings adjacent one another along the length of the first flange, wherein at least one of the second openings is disposed between the first and second sets of adjacent openings along the length of the first flange (Cl. 1) or the first openings in each of the first and second set of adjacent first openings are spaced apart equidistantly from one another by a first distance, wherein the second openings are spaced apart from an adjacent one of the first openings by a second distance that is greater than the first distance (Cl. 22).  Evangelista discloses a support bracket assembly (21, Fig. 1) for a hanger assembly that supports one or more non-structural components in a building (see Fig. 1).  Re. Cl. 1, Evangelista discloses a series of first and second openings (see 45s and 47s Fig. 2) which are defined in a web (see Fig. 2) or can be located in flanges (35 an/or 33 Fig. 1-2 and Paragraph 0026, Lines 16-17); each of the first openings has an area less than each of the second openings (see Fig. 1, openings 47 have an are less than openings 45).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holes in Mailander to have different openings with different areas as disclosed by Evangelista since Evangelista states that such a modification enables different fasteners to be used to secure different objects to the support bracket (Paragraph 0033, Lines 4-6 and Paragraph 0041, Lines 6-11).
Re. Cl. 1, the combination of Mailander in view of Masters in view of Evangelista does not disclose the particular pattern of a first set of adjacent first openings includes a plurality of successive first openings adjacent another along a length of the first flange, wherein a second set of adjacent first openings includes a plurality of successive first openings adjacent one another along the length of the first flange, wherein at least one of the second openings is disposed between the first and second sets of adjacent openings along the length of the first flange.  As can be seen in Fig. 1-2 of Evangelista, Evangelista discloses a pattern where a first set of adjacent second openings includes a plurality of successive second openings adjacent another along a length of the first flange, wherein a second set of adjacent second openings includes a plurality of successive second openings adjacent one another along the length of the first flange, wherein at least one of the first openings is disposed between the first and second sets of adjacent openings along the length of the first flange (see Fig. 2) or in other words an opposite configuration as to what is claimed (e.g. where the larger openings are arranged in sets in between successive smaller openings). Re. Cl. 1, Fedewa discloses that it is appreciate by those skilled in the art that particular patterns and spacing of openings is a result effective variable and can take on any particular configuration to facilitate management of a conduit system (Paragraph 0018, Lines 8-13). Re. Cl. 22, Fedewa further discloses that the openings may be spaced in any configuration to facilitate management of the system (Paragraph 0018, Lines 11-13). In other words, Fedewa discloses that both the pattern and spacing of openings is a matter of design choice to facilitate management of the system.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern and spacing in the combination of Mailander in view of Masters in view of Evangelista to be the pattern and spacing as claimed as a matter of design choice since Fedewa states that openings can have any spacing or pattern to facilitate management of the system. Furthermore, Applicant has not disclosed that the claimed pattern and spacing provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the device resulting from the combination discussed above because the device would function in the same manner as Applicant’s device.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mailander in view of Masters in view of Evangelista in view of Fedewa as applied to claims 1 and 10-11 above, and further in view of Hickey US 5971329 (hereinafter Hickey).
Re. Cl. 9, the combination discussed above does not disclose the web defines accessory attachment openings adjacent the at least one non-structural component opening (Cl. 9). Hickey discloses a support bracket for a hanger assembly (39, Fig. 2) which includes a web (41, Fig. 2) and first flange (47) and a second flange (48) that extend from the web; wherein the web include non-structural component openings (49a-f, Fig. 1).  Re. Cl. 9, Hickey the web defines accessory attachment openings (106, 107, 108, 109, 110, Fig. 9-10) adjacent the at least one non-structural component opening (111, Fig. 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web portion of Mailander to include the accessory attachment openings as disclosed by Hickey since Hickey states that such a modification enables a tab to be attached to the web so that conduit of smallest diameter can be supported by the web (Col. 9, Lines 41-51).
Claims 12, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mailander in view of Evangelista in view of Fedewa.
Re. Cl. 12, Mailander discloses: A support bracket (Fig. 1) for a hanger assembly that supports one or more non-structural components (A, Fig. 1) in a building, the support bracket comprising: a web (formed by 3 and 3a when aligned and welded together at S, Fig. 1-4) having opposite upper and lower edge margins (margins where 1 and 1a extends, Fig. 1), opposite left and right edge margins (left and right ends, Fig. 1), and a length extending between the left and right edge margins (see Fig. 1), the web defining at least one non-structural component opening (created by 4 and 4a, Fig. 1-4) configured to receive and support one of the non- structural components (see Fig. 1); a first flange (1, Fig. 2) extending from the upper edge margin of the web in a first direction (see Fig. 2), wherein the first flange defines left and right support rod openings (see annotated figure 1) adjacent the respective left 44CORE/3510135.050501/148448532.13510135.050501 (BLN 17891.US)17-BLN-891and right edge margins of the web (see Fig. 1), wherein the left and right support rod openings are configured to receive respective left and right support rods (Col. 2, Lines 39-42); and a second flange (1a, Fig. 2) extending from the lower edge margin of the web in a second direction opposite the first direction (see Fig. 2); wherein first flange defines first and second openings (see openings 2).
Re. Cl. 20, Mailander discloses: the at least one non-structural component opening includes a plurality of non-structural component openings spaced apart from one another along the web (see Fig. 1, there are multiple openings created by 4 and 4a).
Re. Cl. 12 and 23, Mailander does not disclose each of the first openings has an area less than each of the second openings, wherein a first set of adjacent first openings includes a plurality of successive first openings adjacent another along a length of the first flange, wherein a second set of adjacent first openings includes a plurality of successive first openings adjacent one another along the length of the first flange, wherein at least one of the second openings is disposed between the first and second sets of adjacent openings along the length of the first flange (Cl. 12) or the first openings in each of the first and second set of adjacent first openings are spaced apart equidistantly from one another by a first distance, wherein the second openings are spaced apart from an adjacent one of the first openings by a second distance that is greater than the first distance (Cl. 23). Evangelista discloses a support bracket assembly (21, Fig. 1) for a hanger assembly that supports one or more non-structural components in a building (see Fig. 1).  Re. Cl. 12, Evangelista discloses a series of first and second openings (see 45s and 47s Fig. 2) which are defined in a web (see Fig. 2) or can be located in flanges (35 an/or 33 Fig. 1-2 and Paragraph 0026, Lines 16-17); each of the first openings has an area less than each of the second openings (see Fig. 1, openings 47 have an are less than openings 45).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holes in Mailander to have different openings with different areas as disclosed by Evangelista since Evangelista states that such a modification enables different fasteners to be used to secure different objects to the support bracket (Paragraph 0033, Lines 4-6 and Paragraph 0041, Lines 6-11).
Re. Cl. 12, the combination of Mailander in view of Evangelista does not disclose the particular pattern of a first set of adjacent first openings includes a plurality of successive first openings adjacent another along a length of the first flange, wherein a second set of adjacent first openings includes a plurality of successive first openings adjacent one another along the length of the first flange, wherein at least one of the second openings is disposed between the first and second sets of adjacent openings along the length of the first flange.  As can be seen in Fig. 1-2 of Evangelista, Evangelista discloses a pattern where a first set of adjacent second openings includes a plurality of successive second openings adjacent another along a length of the first flange, wherein a second set of adjacent second openings includes a plurality of successive second openings adjacent one another along the length of the first flange, wherein at least one of the first openings is disposed between the first and second sets of adjacent openings along the length of the first flange (see Fig. 2) or in other words an opposite configuration as to what is claimed (e.g. where the larger openings are arranged in sets in between successive smaller openings). Re. Cl. 12, Fedewa discloses that it is appreciate by those skilled in the art that particular patterns and spacing of openings is a result effective variable and can take on any particular configuration to facilitate management of a conduit system (Paragraph 0018, Lines 8-13). Re. Cl. 23, Fedewa further discloses that the openings may be spaced in any configuration to facilitate management of the system (Paragraph 0018, Lines 11-13). In other words, Fedewa discloses that both the pattern and spacing of openings is a matter of design choice to facilitate management of the system.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern and spacing in the combination of Mailander in view of Masters in view of Evangelista to be the pattern and spacing as claimed as a matter of design choice since Fedewa states that openings can have any spacing or pattern to facilitate management of the system. Furthermore, Applicant has not disclosed that the claimed pattern and spacing provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the device resulting from the combination discussed above because the device would function in the same manner as Applicant’s device.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mailander in view of Evangelista in view of Fedewa as applied above to claims 12, 20 and 23 above, and in further view of Masters.
Re. Cl. 19, Mailander disclose the at least one non-structural component opening has a closed shape (see Fig. 1, created by 4a and 4) but does not disclose the left and right edge margins of the web define partial openings, each of the partial openings having an open shape that is a segment of the closed shape of the at least one structural component opening.  Masters discloses a support bracket (Fig. 2) for supporting non-structural components (see Fig. 4) which includes a web (205, Fig. 2) that includes at least one non-structural opening (107, Fig. 2) and wherein the left and right edge margins of the web define partial openings (see 107s, Fig. 2), each of the partial openings having an open shape that is a segment of the closed shape of the at least one non-structural component opening (see Fig. 2, Col. 4 Lines 55-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mailander device to have its left and right edge margins include the partial openings as disclosed by Masters since Masters states that such a modification enables adjacent sections to be properly oriented and arranged with respect to one another to provide a support structure (Col. 4, Lines 55-59).  The proposed modification would increase the usability of the device by enabling multiple devices to be used in a neighboring fashion thereby enabling a larger number of non-structural components to be supported.
Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that Evangelista does not disclose the limitations dealing with the first openings having an area less than the second openings, the Examiner wishes to point out that the rejection is based upon the totality of evidence provided not simply the Evangelista reference.  Evangelista is relied upon to disclose that holes of different areas are used in the art.  The Examiner then relies upon Fedewa to disclose that any sort of pattern of openings would be an obvious matter of design choice.  It is the Examiner’s positon that the totality of the evidence would lead one of ordinary skill in the art to conclude the Applicant’s claims are obvious.  Applicant’s argument has been considered but is not persuasive it does not refer to the combination of references cited but merely attacks the references individually.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barnes US 20120012713 and Lopez US 10718125 disclose brackets which use different sized hole to enable for customized installation of the brackets and are pertinent to Applicant’s claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632